CLEMENS, Senior Judge.
Movant-defendant Terry L. Bailey appeals from the trial court’s summary denial of his Rule 27.26 motion.
Defendant had entered pleas of guilty to burglary and stealing and been sentenced to concurrent 3 and 5 year prison terms.
Here, defendant’s only point relied on is that the trial court erred in summarily denying his motion to vacate on the ground the motion “alleged factual circumstances, which if believed entitled him to relief, on the grounds his counsel was ineffective”.
Rule 84.04(d) requires briefed points relied on to concisely specify the rulings to be reviewed and to state “wherein and why they are claimed to be erroneous”. The rule adds: “Setting out only abstract state*557ments of law without showing how they are related to any action or ruling of the court is not a compliance with this Rule.”
Defendant’s patent failure to comply with the cited rule warrants affirmance of the denial of his motion. Compare Harmon v. State, 603 S.W.2d 85 [1] (Mo.App.1980); and see Plant v. State, 547 S.W.2d 835 [4] (Mo.App.1977), adding that “abstract statements of law preserve nothing for review”.
As in Harmon, supra, we have scanned the record and find no plain error showing manifest injustice or miscarriage of justice.
Judgment affirmed.
CRIST, P. J., and REINHARD and SNYDER, JJ., concur.